ORDER
PER CURIAM.
Earl Rice (hereinafter, “Husband”) appeals from the trial court’s judgment of dissolution from Tina Rice (hereinafter, ‘Wife”). Husband brings several points on appeal challenging the division and valuation of marital and separate property and the awarding of child custody to Wife. Wife filed a motion to dismiss Husband’s appeal for failure to comply with the briefing requirements set forth in Rule 84.04 which was taken with the case.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court committed no error. *422Sanders v. Sanders, 933 S.W.2d 898, 899 (Mo.App. E.D.1996). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Wife’s motion taken with the case is denied. The judgment is affirmed pursuant to Rule 84.16(b).